

116 HR 4819 IH: Vision Zero Act of 2019
U.S. House of Representatives
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4819IN THE HOUSE OF REPRESENTATIVESOctober 23, 2019Mr. Blumenauer (for himself, Mr. Buchanan, Ms. Pressley, Ms. Schakowsky, Mr. Huffman, Mr. García of Illinois, Mr. Takano, Mr. Lipinski, and Ms. Haaland) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to allow States to use funding provided under the surface
			 transportation block grant program and the congestion mitigation and air
			 quality improvement program to develop and implement vision zero plans in
			 eligible localities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Vision Zero Act of 2019. 2.Vision zero plans (a)In generalChapter 1 of title 23, United States Code, is amended by adding at the end the following:
				
					171.Vision zero plans
 (a)In generalFunds made available to carry out this section may be used by a State to— (1)develop and implement vision zero plans in an eligible locality to eliminate transportation-related fatalities and serious injuries in such locality within a specified timeframe, not to exceed 20 years; and
 (2)carry out activities pursuant to such plans. (b)Contents of planA vision zero plan described in subsection (a) shall include—
 (1)a description of projects or policies intended to eliminate transportation-related fatalities and serious injuries within a specified timeframe, not to exceed 20 years, using existing transportation and health data and consideration of risk factors, which may include—
 (A)an evaluation of how development and implementation of safety-focused automotive technologies, vehicle-to-vehicle communication, and vehicle-to-infrastructure communication can help eliminate transportation-related fatalities and serious injuries; and
 (B)roadway design guidance that prioritizes the safety of all users, with a focus on reducing speeds to the extent practicable within State law and separating modes of transportation;
 (2)plans for implementation of, education of the public about, and enforcement of such projects or policies;
 (3)a description of how such policies, projects, and enforcement will— (A)equitably invest in the safety needs of low-income and minority communities;
 (B)ensure that such communities are not disproportionately targeted by law enforcement; and (C)protect the rights of members of such communities with respect to title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.);
 (4)a description of the required involvement and expected collaboration of various subdivisions of a unit of local government in the implementation of the plan, including subdivisions in charge of law enforcement, public health, data collection, and public works; and
 (5)a description of a mechanism to evaluate progress of the implementation of the plan, including the gathering and use of transportation safety and demographic data.
 (c)Eligible locality definedIn this section, the term eligible locality means a unit of local government including a city, town, township, borough, county, parish, district, village, or other political subdivision of a State.
						.
 (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by adding after the item relating to section 170 the following:
				
					
						171. Vision zero plans..
 (c)Surface transportation block grant programSection 133 of title 23, United States Code, is amended— (1)in subsection (b) by adding at the end the following:
					
 (16)The development and implementation of vision zero plans under section 171.; and (2)in subsection (c)—
 (A)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and (B)by inserting after paragraph (2) the following:
						
 (3)for the development and implementation of vision zero plans under section 171;. (d)Highway safety improvement programSection 148 of title 23, United States Code, is amended—
 (1)in subsection (a)(4)(B) by adding at the end the following:  (xxix)The development and implementation of a vision zero plan under section 171.; 
 (2)in subsection (c)(2)(B)(i) by inserting design speed and speed limit, after crossing needs,; and (3)in subsection (h)(1)(A) by inserting , including any efforts designed to reduce speed after under this section.
 (e)Congestion mitigation and air quality improvement programSection 149(b) of title 23, United States Code, is amended— (1)in paragraph (8)(B) by striking ; or and inserting a semicolon;
 (2)in paragraph (9) by striking the period and inserting ; or; and (3)by adding at the end the following:
					
 (10)for the development and implementation of vision zero plans under section 171.. 